
	
		II
		112th CONGRESS
		1st Session
		S. 2010
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Kerry (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to repeal
		  the Government pension offset and windfall elimination
		  provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Fairness Act of
			 2011.
		2.Repeal of
			 government pension offset provision
			(a)In
			 generalSection 202(k) of the
			 Social Security Act (42 U.S.C. 402(k)) is amended by striking paragraph
			 (5).
			(b)Conforming
			 amendments
				(1)Section 202(b)(2)
			 of the Social Security Act (42 U.S.C. 402(b)(2)) is amended by striking
			 subsections (k)(5) and (q) and inserting subsection
			 (q).
				(2)Section 202(c)(2)
			 of such Act (42 U.S.C. 402(c)(2)) is amended by striking subsections
			 (k)(5) and (q) and inserting subsection (q).
				(3)Section
			 202(e)(2)(A) of such Act (42 U.S.C. 402(e)(2)(A)) is amended by striking
			 subsection (k)(5), subsection (q), and inserting
			 subsection (q).
				(4)Section
			 202(f)(2)(A) of such Act (42 U.S.C. 402(f)(2)(A)) is amended by striking
			 subsection (k)(5), subsection (q) and inserting
			 subsection (q).
				3.Repeal of
			 windfall elimination provisions
			(a)In
			 generalSection 215 of the Social Security Act (42 U.S.C. 415) is
			 amended—
				(1)in subsection (a),
			 by striking paragraph (7);
				(2)in subsection (d), by striking paragraph
			 (3); and
				(3)in subsection (f),
			 by striking paragraph (9).
				(b)Conforming
			 amendmentsSubsections (e)(2) and (f)(2) of section 202 of such
			 Act (42 U.S.C. 402) are each amended by striking section 215(f)(5),
			 215(f)(6), or 215(f)(9)(B) in subparagraphs (C) and (D)(i) and
			 inserting paragraph (5) or (6) of section 215(f).
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to monthly insurance benefits payable under
			 title II of the Social Security Act for months after December 2011.
			 Notwithstanding section 215(f) of the Social Security Act, the Commissioner of
			 Social Security shall adjust primary insurance amounts to the extent necessary
			 to take into account the amendments made by section 3.
		
